Citation Nr: 0329075	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back injury.  

2.  Entitlement to service connection for bronchial 
pneumonia.  

3.  Entitlement to service connection for seasonal allergy.  

4.  Entitlement to service connection for a left foot injury.  

5.  Entitlement to service connection for 
hypertension/cardiovascular disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  A left foot disorder was not manifest in service and is 
not attributable to service.  

2.  Bronchial pneumonia during service was acute, transitory, 
and resolved.  The veteran does not have residuals of 
bronchial pneumonia.  


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, (2003).  

2.  Chronic bronchial pneumonia was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The September 1961 service entrance examination report shows 
that the veteran's lungs and chest, and feet were normal.  A 
May 1962 record of treatment notes that x-ray examination 
showed minimal right lower lobe pneumonia.  A chest x-ray 
examination in October 1963 was normal.  The August 1965 
separation examination report shows that the lungs and chest, 
and feet were normal.  

In his claim, received in February 1998, the veteran stated 
that he injured his left foot during service, when a piece of 
heavy equipment had fell on it.  He related that during 
service he was hospitalized for bronchial pneumonia.  

On VA examination in June 1998, the veteran reported a 
history of having developed a severe case of flu-like 
syndrome with pneumonia during service.  He stated that he 
had not had any severe pneumonic problems in years, and that 
he occasionally wheezed.  No current pulmonary problems were 
noted.  The relevant impression of x-ray examination of the 
chest was no evidence of acute disease.  The lung fields were 
clear of acute infiltrate or mass.  The diagnosis was status 
post pneumonia, remote, with seasonal allergic wheezing.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the October 1998 rating decision of the 
reasons and bases for the denial of his claims.  He was 
further notified of this information in the July 1999 
statement of the case and in the July 2002 supplemental 
statement of the case.  The Board concludes that the 
discussions in the rating decision and in the statements and 
supplemental statement of the case informed him of the 
information and evidence needed to substantiate the claims.  
In February 2003, he was advised of the evidence he needed to 
submit to substantiate his claims, VA's duty to notify him 
about his claims, VA's duty to assist in obtaining evidence 
for his claims, what the evidence must show to substantiate 
his claims, what information or evidence was needed from him, 
what he could do to help with his claims, and what VA had 
done to help with his claims.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claims.  He was 
afforded an opportunity to present evidence and argument in 
support of his claims.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  

Analysis

Initially, the Board notes that there has been no assertion 
of combat in association with the issues under appeal.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 1991) 
are not applicable.

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  The veteran has related his 
claimed disabilities to service.  The veteran is competent to 
report his symptoms; however, he is not a medical 
professional and his statements do not constitute competent 
medical evidence.  Generally, lay persons are not competent 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

Bronchial pneumonia

As noted above, in order to establish service connection, the 
evidence must show that the veteran has a current disability 
related by competent evidence to service.  In this case, 
there is no competent evidence of a current disability 
associated with pneumonia warranting service connection.  
While service medical records reflect that the veteran had 
bronchial pneumonia during service, at separation in 
September 1965, the lungs and chest were normal.  On VA 
examination in June 1998, the veteran indicated that he had 
not had pneumonia in years.  The report of examination 
specifically notes that there were no pulmonary problems and 
no acute disease was shown on x-ray examination.  The lung 
fields were clear of infiltrate or mass.  The Board notes 
that wheezing was associated with seasonal allergies, not 
pneumonia.  

A service-connection claim must be accompanied by evidence, 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, the competent evidence clearly shows that 
bronchial pneumonia is not a disability in relation to this 
veteran.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.



Left foot disorder

As noted above, in order to establish service connection, the 
evidence must show that the veteran has a current disability 
related by competent evidence to service.  In this case, 
there is no competent evidence of a current disability 
warranting service connection.  Service medical records are 
absent reference to a left foot injury.  The post-service 
evidence is negative for a left foot disorder.  Absent a 
current disability related by competent evidence to service, 
service connection is not warranted.  Even if the Board were 
to accept that there had been a foot injury during service, 
there is no post-service evidence of any disability involving 
the foot.  Rather, a September 1989 private record reflects 
that the extremities had a normal range of motion.  This 
evidence tends to establish that there is no post-service 
disability.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  


ORDER

Service connection for a left foot disorder is denied.

Service connection for bronchial pneumonia is denied.  


REMAND

As noted above, in November 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute revised the former section 5107(a) 
of title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

The service medical records reflect that at service entrance, 
the veteran indicated that he had had a pulled muscle in his 
back within the previous 5 years.  On the September 1961 
service entrance examination report, the examiner noted a 
sprain to the low back two years earlier, with no residual.  
A March 1962 record of treatment notes a history of a pulled 
muscle in the veteran's back.  The record of treatment notes 
that he had reinjured his back and complained of back pain.  
The impression was myalgia.  A December 1963 treatment record 
notes a back injury.  Pain in the thoracic spine was noted.  
A gradual onset of pain after lifting a heavy object was 
noted.  The examiner opined that it could be entirely a 
posture problem.  

Private treatment records dated in August 1969 and July 1970 
reflect complaints of back pain after having lifted a heavy 
object.  In a July 1970 record of treatment, the examiner 
noted the veteran's report of having had repeated injuries to 
his back.  The impression was no evidence of lumbosacral 
strain or low back syndrome.  

The veteran underwent VA examination in June 1998.  The 
diagnosis was status post lumbosacral strain.  X-ray 
examination of the lumbosacral spine revealed early 
degenerative osteophytes at the L2-3 level.  No opinion was 
provided as to whether any back disorder is related to 
service.  

In addition, on the accompanying medical history to the 
September 1961 service entrance examination report, the 
veteran indicated that he had or had had sinusitis and denied 
having or having had hay fever.  A November 1962 record of 
treatment reflects an assessment of sinus congestion.  

On VA examination in June 1998, the veteran reported having 
sinus trouble.  The impression included seasonal allergic 
wheezing.  No opinion was provided as to whether seasonal 
allergic wheezing is related to service.

In addition, in connection with a claim for service 
connection for hypertension/cardiovascular disease, an 
October 1998 rating decision denied the claim and the veteran 
was notified thereof by an October 9, 1998 letter.  In July 
1999, the veteran filed a notice of disagreement and the RO 
issued a statement of the case in September 1999.  In 
correspondence received in August 2000, the veteran indicated 
that he was appealing the denial of service connection for 
hypertension/cardiovascular disease.  There is no evidence of 
record that the veteran filed a Form 9 or an equivalent 
letter on the issue of service connection for 
hypertension/cardiovascular disease within one year of the 
October 9, 1998 letter.  A statement of the case has not been 
issued on the issue of the timeliness of the filing of a 
substantive appeal.  

The evidence of record is insufficient to determine whether 
any current back disorder or allergic disorder is related to 
service.  38 C.F.R. § 3.326 (2003).  To ensure that VA has 
met its duty to assist the veteran in developing the facts 
pertinent to the claims and to ensure full compliance with 
due process requirements, these issues are REMANDED to the RO 
for the following development:

1.  The RO should send the claims folder 
to the examiners who performed the June 
1998 examinations, if available, 
otherwise another VA examiner.  The 
examiners' attention should be directed 
to this remand.  The examiners should 
respond to the following:  a) Is it at 
least as likely as not that any low back 
disorder, to include early degenerative 
osteophytes at the L2-3 level is related 
to service?  b) Is it at least as likely 
as not that allergic disorder was 
incurred in or aggravated during 
service?  Please request that the 
examiners provide a response in the 
positive or negative, supported by a 
complete rationale for any opinion.  

2.  In regard to the issue of service 
connection for cardiovascular disease, 
the AOJ should issue a statement of the 
case on the issue of timeliness of the 
substantive appeal.  The parties are 
placed on notice that the issue may be 
dismissed.

If upon completion of the above action the claims remains 
denied, the case should be returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



